UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-146404 MICROCHANNEL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0539775 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3905 National Drive, Suite 110 Burtonsville, MD (Zip Code) (Address of principal executive offices) (888) 522-6422 (Registrants telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.).Yes TNo o The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of the last business day of the registrants most recently completed second fiscal quarter, based upon the par value of the registrants common stock on February 29, 2008 was $1,712.The Company did not begin active trading on the OTC Bulletin Board until June 23, 2008. As of November 14, 2008, there were 53,864,600 shares of the registrants Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS MICROCHANNEL TECHNOLOGIES CORPORATION ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED AUGUST 31, 2008 PART I PAGE Item 1. Business 4 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submissions of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 8. Financial Statements 12 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 23 Item 9A(T). Controls and Procedures 23 Item 9B. Other Information 23 PART III Item 10. Directors, Executive Officers, and Corporate Governance 24 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence. 29 Item 14. Principal Accounting Fees and Services 29 PART IV Item 15. Exhibits and Financial Statement Schedules 31 SIGNATURES 32 EXHIBIT INDEX 33 CERTIFICATIONS Table of Contents PART I ITEM 1.BUSINESS Cautionary Statement Pursuant to Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995: Except for the historical information presented in this document, the matters discussed in this Form 10-K for the fiscal year ended August 31, 2008, and specifically in the items entitled "Managements Discussion and Analysis of Financial Condition and Results of Operations," or otherwise incorporated by reference into this document, contain "forward-looking statements" (as such term is defined in the Private Securities Litigation Reform Act of 1995). These statements are identified by the use of forward-looking terminology such as "believes," "plans," "intend," "scheduled," "potential," "continue," "estimates," "hopes," "goal," "objective," expects," "may," "will," "should," or "anticipates" or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by the Company. The reader is cautioned that no statements contained in this Form 10-K should be construed as a guarantee or assurance of future performance or results. These forward-looking statements involve risks and uncertainties, including those identified within this Form 10-K. The actual results that the Company achieves may differ materially from any forward-looking statements due to such risks and uncertainties. These forward-looking statements are based on current expectations, and the Company assumes no obligation to update this information. Readers are urged to carefully review and consider the various disclosures made by the Company in this Form 10-K and in the Company's other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Company's business. Description of Business MicroChannel Technologies Corporation (the Company) was formed as a wholly-owned subsidiary of Octillion Corp. (Octillion).Octillion spun off the Companys issued and outstanding shares to Octillions shareholders on December 18, 2007, the date on which a registration statement was declared effective by the United States Securities and Exchange Commission (SEC). The Company was incorporated under the name MultiChannel Technologies Corporation on February 28, 2005 in the State of Nevada, and changed to its existing name on April 4, 2005. Because the Company is a smaller reporting company certain disclosures otherwise required to be made on a Form 10-K are not required to be made by the Company. The Company is a development stage technology company focused on the identification, acquisition, and development of technologies and products which it believes have the potential for commercialization. The Companys strategy is to initially acquire rights to technologies and products that are being developed by third parties, primarily universities and government agencies, through cooperative research and development agreements.The Companys current research and development activities are focused on technologies and products for peripheral and optic nerve damage and nerve regeneration, specifically the development of the Iowa State University Research Foundation Inc. (ISURF) Nerve Regeneration Technology. The ISURF Nerve Regeneration Technology On April 29, 2005, the Company entered into an Option Agreement with ISURF (the ISURF Agreement), pertaining to ISURF Nerve Regeneration Technology.The ISURF Agreement grants the Company an exclusive worldwide option to obtain a license to make, use, and sell nerve regeneration products developed from the ISURF Nerve Regeneration Technology. Pursuant to the terms of the ISURF Agreement, the Company has the right to negotiate the terms of its license with ISURF upon payment of a flat fee of $2,000 (which has been paid) and provide funding for two research projects currently being conducted at ISU through the Companys Sponsored Project Agreement. Pursuant to the Sponsored Project Agreement, the Company is funding in vitro (test tube) and in vivo (animal) studies using commercially available neural (nervous system-related) stem cell lines, which can develop into or differentiate preferentially to neurons and astrocytes (cells in the central nervous system).The Company is working towards seeding these cells with chemicals which together, promote nerve cell growth inside very small nano-sized grooves machined along the inner walls of conduits (tubes).The Companys goal, subject to successful research outcomes and appropriate regulatory approvals, is the development of commercially viable, biodegradable conduits which promote nerve growth, and can be surgically implanted in human patients at nerve damaged sites in order to regenerate peripheral and optic nerves.The Companys research effort at ISU is in its early stages. 4 Table of Contents Under terms of the ISURF Agreement, the Company has agreed to fund two research projects at ISU, the first of which is titled Conduits with Micropatterned Films for Peripheral Nerve Regeneration, in the amount of $205,839.Contingent upon satisfactory progress and success of this first research project, which is currently ongoing, The Company also agreed to provide an additional $73,166 for the second project, titled Conduits with Micropatterned Films for Optic Nerve Regeneration, which will test the efficacy of biodegradable micropatterned conduits on optic nerve regeneration. The Company has not yet initiated the second research project and there can be no assurance that outcomes from the Companys ongoing prerequisite research will prompt the Company to do so.Accordingly, the Company cannot currently estimate with any accuracy the amount of additional funds or time required to successfully commercialize the technology, because the actual cost and time may vary significantly depending on results of current basic research and development and product testing, cost of acquiring an exclusive license, changes in the focus and direction of the Companys research and development programs, competitive and technological advances, the cost of filing, prosecuting, defending and enforcing patent claims, the regulatory approval process, manufacturing, marketing and other costs associated with commercialization of products following receipt of regulatory approvals and other factors. Research and Development Research and development expense represent expense incurred to develop the Companys technology and is incurred pursuant to the Companys Option Agreement and Sponsored Project Agreement with ISURF. This agreement includes salaries and benefits for research and development personnel, allocated overhead and facility occupancy costs, contract services and other costs. The Company charges all research and development expenses to operations as they are incurred except for prepayments which are capitalized and amortized over the applicable period. The Company does not track research and development expenses by project. In addition, costs for third party laboratory work might occur. Research and development expense for the years ended August 31, 2008 and 2007 were $30,000 and $26,460 and were $185,839 from the period of inception (February 28, 2005) to August 31, 2008 . Competition The Companys commercial success will depend on its ability and the ability of its sublicensees, if any, to compete effectively in product development areas such as, but not limited to, safety, efficacy, ease of use, patient or customer compliance, price, marketing and distribution. The Companys competitors may succeed in developing products that are more effective than any products derived from the Companys research and development efforts or that would render such products obsolete and non-competitive. The biotechnology and pharmaceutical industries are characterized by intense competition. The Company competes against numerous companies, both domestic and foreign, many of which have substantially greater experience and financial and other resources than the Company has. Most of the competition that the Company encounters will come from companies, research institutions and universities who are researching and developing technologies and products similar to or competitive with any the Company may develop. Several such enterprises have initiated research programs and/or efforts to develop nerve regeneration programs and may target the same diseases targeted by the Company. Companies such as Synovis Life Technologies, Inc., Integra LifeSciences Holdings Corporation, SaluMedica, LLC, and AxoGen,Inc. as well as others, many of which have substantially greater resources and experience in nerve regeneration than the Company does, are well situated to effectively compete with the Company. In fact, any of the world's largest pharmaceutical companies represents a significant actual or potential competitor with vastly greater resources than the Companys. These companies enjoy numerous competitive advantages, including: · significantly greater name recognition; · established relations with healthcare professionals, customers and third-party payors; · established distribution networks; · additional lines of products, and the ability to offer rebates, higher discounts or incentives to gain a competitive advantage; · greater experience in conducting research and development, manufacturing, clinical trials, obtaining regulatory, including of the United States Food and Drug Administration (the FDA), approval for products, and marketing approved products; and · greater financial and human resources for product development, sales and marketing, and patent litigation. As a result, the Company may not be able to compete effectively against these companies or their products. 5 Table of Contents Government and Safety Regulations The production and marketing of products which may be developed from the ISURF Nerve Regeneration Technology and the Companys ongoing research and development activities are subject to extensive regulation and review by numerous governmental authorities. The ISURF Nerve Regeneration Technology, and any products derived from the technology, must undergo rigorous preclinical and clinical testing and an extensive regulatory approval process before they can be marketed if they were to receive approval (which they may not in fact receive). This process makes it longer, harder and more costly to bring products which may be developed from the Companys technologies to market. The pre-marketing approval process can be particularly expensive, uncertain and lengthy, and a number of products for which the FDA approval has been sought by other companies have never been approved for marketing. In addition to testing and approval procedures, extensive regulations also govern marketing, manufacturing, distribution, labeling, and record-keeping procedures. If the Company does not comply with applicable regulatory requirements, such violations could result in warning letters, non-approval, suspensions of regulatory approvals, civil penalties and criminal fines, product seizures and recalls, operating restrictions, injunctions, and criminal prosecution. Delays in or rejection of FDA, or other government entity, approval of the ISURF Nerve Regeneration Technology (or products derived from the technology) may also adversely affect the Companys business. Such delays or rejection may be encountered due to, among other reasons, government or regulatory delays, lack of efficacy during clinical trials, unforeseen safety issues, slower than expected rate of patient recruitment for clinical trials, inability to follow patients after treatment in clinical trials, inconsistencies between early clinical trial results and results obtained in later clinical trials, varying interpretations of data generated by clinical trials, or changes in regulatory policy during the period of product development in the United States. In the United States, more stringent FDA oversight in product clearance and enforcement activities could result in the Company experiencing longer approval cycles, more uncertainty, greater risk, and higher expenses. Even if regulatory approval of a product is granted, this approval may entail limitations on uses for which the product may be labeled and promoted. It is possible, for example, that the Company may not receive FDA approval to market the ISURF Nerve Regeneration Technology (or products derived from the technology) for broader or different applications or to market updated products that represent extensions of the ISURF Nerve Regeneration Technology. In addition, assuming the Company obtains a license to the ISURF Nerve Regeneration Technology, it may not receive FDA approval to export products, based on the ISURF Nerve Regeneration Technology, in the future, and countries to which the products are to be exported may not approve them for import. Any manufacturing facilities which the Company would utilize for the production of products based on the ISURF Nerve Regeneration Technology would also be subject to continual review and inspection. The FDA has stated publicly that compliance with manufacturing regulations will be scrutinized more strictly. A governmental authority may challenge the Companys compliance with applicable federal, state and foreign regulations. In addition, any discovery of previously unknown problems with the ISURF Nerve Regeneration Technology, products derived from the technology, or manufacturing facilities used to manufacture the ISURF Nerve Regeneration Technology (or any products derived from the technology) may result in restrictions on the products or the facility, including withdrawal of the product from the market or other enforcement actions. From time to time, legislative or regulatory proposals are introduced that could alter the review and approval process relating to the ISURF Nerve Regeneration Technology (or products derived from the technology). It is possible that the FDA will issue additional regulations further restricting the sale of the ISURF Nerve Regeneration Technology (or products derived from the technology). Any change in legislation or regulations that govern the review and approval process relating to the ISURF Nerve Regeneration Technology or to any related technologies that we subsequently develop, could make it more difficult and costly to obtain approval for new products based on the ISURF Nerve Regeneration Technology, such additional technologies, or to produce, market, and distribute products derived from such technologies, if approved. The restrictions relating to the use of human stem cells obtained from fetal tissue change from time to time and may become more onerous. Additionally, the Company may not be able to identify or develop reliable sources for the cells necessary for the Companys potential products-that is, sources that follow all state and federal guidelines for cell procurement. Further, the Company may not be able to obtain such cells in the quantity or quality sufficient to satisfy the commercial requirements for the ISURF Nerve Regeneration Technology. As a result, the Company may be unable to develop the ISURF Nerve Regeneration Technology or produce its products based on the ISURF Nerve Regeneration Technology in a profitable manner. Although the Company does not use embryonic stem cells, government regulation and threatened regulation of embryonic tissue may lead top researchers to leave the field of stem cell research, or the country, in order to assure that their careers will not be impeded by restrictions on their work. The research and development efforts regarding the ISURF Nerve Regeneration Technology, which are sponsored by the Company, involve laboratory animals. The Company may be adversely affected by changes in laws, regulations or accepted procedures applicable to animal testing or by social pressures that would restrict the use of animals in testing or by actions against the Company or its collaborators by groups or individuals opposed to such testing. 6 Table of Contents Employees At August 31, 2008, the Company does not have any employees. The Companys President and Chief Executive Officer and Chief Financial Officer do not personally conduct any research activities. The Company is dependent upon certain key collaborating scientific personnel, who are not employed by the Company, with respect to the continuing research and development of the ISURF Nerve Regeneration Technology. ITEM 2.PROPERTIES The Company's corporate office is located at 3905 National Drive, Suite 110, Burtonsville, MD, 20866.This premise is leased by the MVP Law Group, P.A, of which the Chief Executive Officer of the Company is the founder.The MVP Law Group, P.A. does not currently charge the Company rent to utilize this space. Until August 31, 2008, the Companys administrative office was located at 1628 West First Avenue, Suite 216, Vancouver, British Columbia, Canada, V6J 1G1. This premise in Vancouver, British Columbia is owned by a private corporation controlled by a former director and majority shareholder of the Company.Effective August 31, 2008, the Company closed its administrative office in Vancouver, British Columbia, Canada. ITEM 3.LEGAL PROCEEDINGS As of the date of this report, the Company is not party to any current legal proceedings nor is it aware of any pending or threatened legal proceedings. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of the security holders in the fourth quarter of the fiscal year ending August 31, 2008. 7 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company's Common Stock began trading on the Over the Counter Bulletin Board (the OTCBB) under the symbol MCTC on June 23, 2008. The following table sets forth the high and low sale price for the Company's Common Stock from the inception of trading (June 23, 2008) through August 31, 2008, as reported by the OTCBB: High Low Fiscal Year 2008 Fourth Quarter (June 23 to August 31) $ $ As of November 14, 2008, there were approximately 41 stockholders of record of the Company's Common Stock. Dividend Policy The Company does not have a history of paying dividends and it currently intends to retain future earnings, if any, to support the development and expansion of its business. The Company does not anticipate paying cash dividends in the foreseeable future. The Companys payment of any future dividends will be at the discretion of its board of directors after taking into account various factors, including but not limited to the Companys financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that it may be a party to at the time. Securities Authorized for Issuance Under Equity Compensation Plans As of August 31, 2008, the Company does not have an incentive stock option plan and has not granted any warrants or other rights to employees, directors or consultants. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Companys discussion and analysis of its financial condition and results of operations is based on its financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses and related disclosures. The Company reviews its estimates on an ongoing basis. The Company considers an accounting estimate to be critical if it requires assumptions to be made that were uncertain at the time the estimate was made; and changes in the estimate or different estimates that could have been made could have a material impact on its results of operations or financial condition. The following discussion should be read in conjunction with the financial statements and notes thereto included in Item 8 of this Form 10-K.Except for the historical information contained herein, the discussion in this Annual Report on Form 10-K contains certain forward-looking statements that involve risks and uncertainties, such as statements of the Company's plans, objectives, expectations and intentions as of the date of this filing. The cautionary statements made in this document should be read as being applicable to all related forward-looking statements wherever they appear in this document. The Company's actual results could differ materially from those discussed here. Overview MicroChannel Technologies Corporation was formed as a wholly-owned subsidiary of Octillion Corp. Octillion Corp. spun off the Companys issued and outstanding shares to Octillions shareholders on December 18, 2007.The Company was incorporated under the name MultiChannel Technologies Corporation on February 28, 2005 in the State of Nevada, and changed to its existing name on April 4, 2005. 8 Table of Contents The Company is a development stage technology company focused on the identification, acquisition, and development of technologies and products which it believes have the potential for commercialization. The Companys strategy is to initially acquire rights to technologies and products that are being developed by third parties, primarily universities and government agencies, through cooperative research and development agreements.The Companys current research and development activities are focused on technologies and products for peripheral and optic nerve damage and nerve regeneration, specifically the development of the Iowa State University Research Foundation Inc. (ISURF) Nerve Regeneration Technology. The ISURF Nerve Regeneration Technology On April 29, 2005, the Company entered into an Option Agreement with ISURF (the ISURF Agreement), pertaining to ISURF Nerve Regeneration Technology.The ISURF Agreement grants the Company an exclusive worldwide option to obtain a license to make, use, and sell nerve regeneration products developed from the ISURF Nerve Regeneration Technology. Pursuant to the terms of the ISURF Agreement, the Company has the right to negotiate the terms of its license with ISURF upon payment of a flat fee of $2,000 (which has been paid) and provide funding for two research projects currently being conducted at ISU through the Companys Sponsored Project Agreement. Pursuant to the Sponsored Project Agreement, the Company is funding in vitro (test tube) and in vivo (animal) studies using commercially available neural (nervous system-related) stem cell lines, which can develop into or differentiate preferentially to neurons and astrocytes (cells in the central nervous system).The Company is working towards seeding these cells with chemicals which together, promote nerve cell growth inside very small nano-sized grooves machined along the inner walls of conduits (tubes).The Companys goal, subject to successful research outcomes and appropriate regulatory approvals, is the development of commercially viable, biodegradable conduits which promote nerve growth, and can be surgically implanted in human patients at nerve damaged sites in order to regenerate peripheral and optic nerves.The Companys research effort at ISU is in its early stages. Under terms of the ISURF Agreement, the Company has agreed to fund two research projects at ISU, the first of which is titled Conduits with Micropatterned Films for Peripheral Nerve Regeneration, in the amount of $205,839.Contingent upon satisfactory progress and success of this first research project, which is currently ongoing, The Company also agreed to provide an additional $73,166 for the second project, titled Conduits with Micropatterned Films for Optic Nerve Regeneration, which will test the efficacy of biodegradable micropatterned conduits on optic nerve regeneration. The Company has not yet initiated the second research project and there can be no assurance that outcomes from the Companysongoing prerequisite research will prompt the Company to do so.Accordingly, the Company cannot currently estimate with any accuracy the amount of additional funds or time required to successfully commercialize the technology, because the actual cost and time may vary significantly depending on results of current basic research and development and product testing, cost of acquiring an exclusive license, changes in the focus and direction of the Companys research and development programs, competitive and technological advances, the cost of filing, prosecuting, defending and enforcing patent claims, the regulatory approval process, manufacturing, marketing and other costs associated with commercialization of products following receipt of regulatory approvals and other factors. Results of Operation The Company did not generate any revenue during the years ended August 31, 2008 and 2007. Research and Development expense for the years ended August 31, 2008 and 2007 was $30,000 and $26,460, which is entirely attributable to research and development costs incurred pursuant to the ISURF Agreement. Consulting fees for the years ended August 31, 2008 and 2007 were $16,200 and $1,000.Consulting fees for the year ended August 31, 2008 and 2007,consisted entirely of fees paid to Directors and Executives for services rendered to the Company. Other operating expenses for the year ended August 31, 2008 was $46,864 and increase of $46,826 from $38 during the same period in 2007.The increase is substantially attributable to the spin-off from Octillion Corp. on December 18, 2007, which resulted in an increase in professional fees, rent, and other operating expenses. Interest income was $8,429 for the year ended August 31, 2008, an increase of $8,336 from $93 during the same period in 2007.The increase is the result of higher average monthly cash balances maintained during most of the fiscal year ended August 31, 2008. The Company incurred net losses of $84,635 and $27,405 during the years ended August 31, 2008 and 2007. 9 Table of Contents Liquidity and Capital Resources The accompanying financial statements have been prepared assuming the Company will continue as a going concern.The Company incurred cumulative losses of $247,677 through August 31, 2008.Due to the "start up" nature of the Company's business, the Company expects to incur losses as it continues development of its technologies and expands.These conditions raise substantial doubt about the Companys ability to continue as a going concern.Management recognizes that in order to meet the Companys capital requirements, and continue to operate, additional financing will be necessary.The Company is evaluating alternative sources of financing to improve its cash position and is undertaking efforts to raise capital, but there is no assurance that such additional funds will be available for the Company to finance its operations on acceptable terms, if at all.If the Company is unable to raise additional capital or generate positive cash flow, it is unlikely that the Company will be able to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. At August 31, 2008, the Company had a cash balance of $328,260. The Company has financed its operations primarily from $400,000 received from Octillion Corp., its parent company.This amount was subsequently converted to equity as part of the spin-off in December 2007. Net cash used in operating activities was $70,795 for the year ended August 31, 2008 compared to net cash used of $27,405 for the same period in 2007.The increase in cash used in operating activities is substantially attributable to the spin-off from Octillion Corp. on December 18, 2007, which resulted in an increase in professional fees, rent, and other operating expenses. Net cash used in financing activities was $nil for the year ended August 31, 2008 compared to net cash flows provided by financing activities of $426,460 for the same period in 2007.During the year ended August 31, 2008, the Company received $426,460 from Octillion Corp., its parent company. Related Party Transactions During the years ended August 31, 2008 and 2007, the Company incurred a total of $14,000 and $1,000 in cash wages and benefits expense as compensation for services that executive officers provided to the Company.Please refer to ITEM 11: EXECUTIVE COMPENSATION. During the years ended August 31, 2008 and 2007, the Company incurred $2,200 and $nil in board fees for non-employee directors of the Company.Please refer to ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Until August 31, the Companys administrative office was located at 1628 West 1st Avenue, Suite 216, Vancouver, British Columbia, Canada, V6J 1G1. Effective August 31, 2008, the Company closed its administrative office in Vancouver, British Columbia, Canada.The Company paid a monthly rent of C$700, effective from October 1, 2007 through August 31, 2008. During the years ended August 31, 2008 and 2007, the Company paid rent of $7,661 and $nil.This premise is owned by a private corporation controlled by Mr. Harmel Rayat, who until August 5, 2008, was one of the Companys Directors and served as the Companys Chief Financial Officer, Secretary and Treasurer. Mr Rayat continues to be a significant shareholder. Please refer to ITEM 12:SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. As of August 31, 2008, Mr. Harmel S. Rayat was also an officer, director and majority shareholder of each of International Energy, Inc., PhytoMedical Technologies, Inc., Entheos Technologies, Inc., Octillion Corp. and HepaLife Technologies, Inc.Subsequent to August 31, 2008, Mr. Rayat also resigned as an officer, director and majority shareholder of each of International Energy, Inc., PhytoMedical Technologies, Inc., Entheos Technologies, Inc., Octillion Corp. and HepaLife Technologies, Inc.(as disclosed in public filings effected by those entities). Related party transactions are in the normal course of operations and are recorded at amounts established and agreed between the related parties. Other Contractual Obligations As of August 31, 2008, the Company does not have any contractual obligations other than the remaining payment due pursuant to the ISURF Agreement. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. 10 Table of Contents Recent Accounting Pronouncements See Note 2:Summary of Significant Accounting Policies to the Financial Statements in this Form 10-K. 11 Table of Contents ITEM 8.FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 13 Balance Sheets as of August 31, 2008 and 2007 14 Statements of Operations for years ended August 31, 2008 and 2007 and the cumulative period from Inception (February 28, 2005) to August 31, 2008 15 Statements of Stockholders Equity (Deficit) from Inception (February 28, 2005) to August 31, 2008 16 Statements of Cash Flows for the years ended August 31, 2008 and 2007 and the cumulative period from Inception (February 28, 2005) to August 31, 2008 17 Notes to the Financial Statements 18 - 22 12 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors MicroChannel Technologies Corporation
